Soon after I came upon the bench, and some time before Judge Harper delivered the opinion in this case on January 25, 1911, at his instance, I carefully studied the case, read the whole record and the various opinions that had been delivered therein. I then fully agreed with him in the opinion rendered by him.
Since then, at the instance of the appellant, we have heard an able and forcible oral argument and written arguments on the appellant's motion for rehearing by his attorneys herein. Again, at Judge Harper's instance, I have carefully studied the case and have been more *Page 294 
fully convinced than ever that this case has been properly affirmed, and that the opinions herein rendered by Judges Harper and Ramsey is the law and is applicable to this case, and that the case should in all things be affirmed.
There had been so much said and written in this case on the question of the corroboration of the injured party, Miss Weddel, and all on that question alone, that we were inadvertently led to say in Judge Harper's opinion that there was no complaint of the trial court's charge. In that, however, we were mistaken. Our attention has been called thereto, and all these various matters forcibly and ably presented by appellant's counsel. We have, therefore, carefully gone over all of them. We deem it unnecessary to state them or to particularly discuss them. Suffice it to say that it is our opinion that there is no reversible error presented by any of those questions.
Being thoroughly convinced and fully satisfied that the judgment of conviction in this case is correct, and that the injured party was fully and satisfactorily corroborated as required by law, it is our opinion that the appellant's motion for rehearing should in all things be overruled, and it is hereby so ordered.